DETAILED ACTION
This is in response to applicant's communication filed on 10/25/2021, wherein:
Claim 1-3, 5-7, 11-12, 14-15, 19-20, 22-25, 27-28, and 30-31 are pending.
Claim 1 is amended.
Claim 4, 8-10, 13, 16-18, 21, 26, 29, and 32 are cancelled.

Response to Arguments
Applicant arguments regarding claim 1 and 19 are found persuasive. Therefore, examiner withdrawn the rejection of claim 1, 19, and their dependent claims. 
However, the arguments of claim 1 and 19 presented by Applicant are not applicable to the scope of claim 11 and 27 because of the difference in scope. Therefore, the rejections of claim 11, 27 and their dependent claims are maintained in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, 15, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 20140362710 A1) in view of Bolin et al. (WO 2017186658 A1, provided by Applicant on 06/05/2020).

Regarding claim 11, Mukherjee discloses a method performed by a third communication device operating in a wireless communications (Fig. 1 – member 112), the method comprising:
starting a respective timer defining a time period during which data about a second communication device comprised in the group of communication devices is to be received, a duration of the time period having been agreed to by the communication devices comprised in the group of communication devices (par. 0017 – “Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110” which indicates the second device starting timer with a duration agreed upon, par. 0021 – “member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute”), and 
sending a notification to at least one receiving device operating in the wireless communications network, the notification being of an expiration of the respective timer, the sending being performed after the expiration of the timer in the absence of data about of the second communication device having been received within the time period (par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”). 
However, the reference is silent about a respective timer defining a time period during which data about a position of a second communication device.
Bolin discloses method and apparatus for verifying presence of user running a status check application by broadcasting presence check acknowledgement signal comprising location information (abstract, par. 0020, 0056).


Regarding claim 15, the combined teaching Mukherjee and Bolin discloses the method according to claim 11, wherein the sent notification comprises at least one of: a first indication that the second communication device is missing (Mukherjee - par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”), a second indication of a latest known position of the second communication device, a third indication of a last measured signal strength between the second communication device and the third communication device. 

Regarding claim 27, the scope and content of the claim recites a third communication device configured to perform the method of claim 11, therefore, being addressed as in claim 11.

Regarding claim 31, the scope and content of the claim recites a third communication device configured to perform the method of claim 15, therefore, being addressed as in claim 15.

Allowable Subject Matter
Claim 1-3, 5-7, 19-20, and 22-25 are allowable based on applicant remarks.
Claim 12, 14, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643